EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Shane Whittle, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the quarterly report on Form 10-Q of Jammin JavaCorp. for the quarter ended July 31, 2009 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Jammin Java Corp. Dated: September 21, 2009 /s/ Shane Whittle Shane Whittle President, Secretary and Treasurer Chief Executive Officer (Principal Executive Officer Principal Financial Officer and Principal Accounting Officer)
